Per Curiam. This was a bill in chancery to enjoin the appellant village from opening an alleged street in the village, upon the ground that such street had not been' legally platted or dedicatect to the village, and upon the further ground that the complainant in the bill (the appellees)' had had open, adverse and continuous possession of the strip of ground claimed as a street for more than twenty years. The village claimed a perpetual easement and the appellees claimed title by virtue of their adverse possession. A freehold was therefore involved. Chaplin v. Com. of Highways, 126 Ill. 264; Town of Brushy Mound v. McClintock, 146 Ill. 643. We are without jurisdiction, to entertain the appeal. Appeal dismissed. Leave given the parties to withdraw record, abstracts and briefs.